Citation Nr: 1503313	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-32 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Mr. Michael Taub, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1971 to June 1973. 

This matter comes on appeal to the Board of Veterans' Appeal from rating decisions by the Department of Veterans Affairs, Regional Office located in Philadelphia, Pennsylvania (RO), which declined to reopen a previously denied claim for entitlement to service connection for PTSD.  His claim was reopened in an August 2012 statement of case based on the receipt of new and material evidence.  The Board must still consider whether new and material evidence has been received, and the issue has been re-characterized on the first page. 

In March 2014, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  After the Board hearing, the Veteran's representative submitted additional evidence, to include copies of the Veteran's unit history as well as narrative history for USS OGDEN.  Although waiver of initial consideration has not been received at this time, given the favorable decision below, the Board finds that consideration of the additional evidence at this time is not prejudicial. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file has been considered in conjunction with this decision.




FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO denied Veteran's claim for entitlement to service connection PTSD because the evidence of record failed to demonstrate a verified in-service stressor event.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

 2.  The additional evidence associated with the claims folder subsequent to the RO's October 1996 rating decision relates to an unestablished fact (additional information pertaining to the Veteran's claimed in-service stressor event) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  Viewed in the light most favorable to the Veteran, the evidence of record verifies the Veteran's statements of enemy attacks while he was stationed on land in the Republic of Vietnam.

4.  The Veteran is currently diagnosed with PTSD that has been related to an in-service stressful event.


CONCLUSIONS OF LAW

1.  The October 1996 RO rating decision which denied the Veteran's service connection claim for PTSD is final; and new and material evidence has been received to reopen the Veteran's previously denied claim. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104 3.156, 20.1103 (2014).

2.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

2. Petition to Reopen Previously Denied Claim

The Veteran seeks entitlement to service connection for PTSD.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for PTSD has been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court of Appeals of Veterans Claims (Court) has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO denied the Veteran's claim for service connection for PTSD in an October 1996 rating decision, because the record failed to establish a verified in-service stressor event.  The Veteran did not appeal, and the RO's decision became final.  38 C.F.R. §§ 3.104, 20.1103.  The Veteran now seeks to reopen his previously denied claim. 

At the time of the October 1996 rating decision, the evidence of record included the Veteran's service personnel and treatment records, a December 1995 VA examination, VA treatment records, and the Veteran's lay statements. 

Subsequent to the October 1996 rating decision, the Veteran has provided additional evidence regarding the circumstances of his alleged in-service stressor event, to include more detailed descript of his duties while serving onboard naval ships in the contiguous waters of the Republic of Vietnam.  In addition, the record now contains additional evidence regarding the circumstances surrounding the Veteran's military service, to include the dates he was stationed aboard the USS OGDEN, as well as the Veteran's unit history and narrative history for USS OGDEN in the year 1972. 

The additional evidence associated with the claims folder since the RO's October 1996 rating decision relates to unestablished facts (additional information regarding alleged in-service stressor event), and that are necessary to substantiate each of the claim.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for entitlement to service connection for PTSD.  See Shade, 24 Vet. App. 110.

The Board acknowledges the Veteran's representative's assertion that the subsequent addition of "relevant official service records" that existed at the time of the initial denial but were not associated with the claims, would require consideration of the Veteran's claim on a de novo basis.  See December 2008 statement in support of the case.  The provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event.  Reconsideration of the original claim does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the U.S. Army and Joint Service Records Research Center (JSRRC), or from any other official source.  Under such circumstances, the claim would be reviewed on a de novo basis and effective date from the date of initial claim would be warranted.  38 C.F.R. § 3.156(c)(2).

The Court clarified in Mayhue v. Shinseki, 24 Vet. App. 273, 279-80 (2011) that, under 38 C.F.R. § 3.156(c), the determinative factor is whether VA had sufficient information to verify a stressor at the time of the original claim, such as through the service personnel records.   In this case, at the time of the October 1996, the record contained the Veteran's service personnel records, which verified the unit the Veteran served in and the dates of his unit's service in the contiguous water in the Republic of Vietnam.  This information has always been a part of the claims file since the time of the original claim.  Although the record now contains the Veteran's unit history and ship chronology, those records do not actually demonstrate that the Veteran or his unit went ashore in the Republic of Vietnam to support his claimed in-service stressor event of engaging with the enemy.  Similarly, the addition of the Veteran's service personnel record, NAVMC 118(11), which shows "Combat Service Code (9)" since the October 1996 rating decision is not one of the recognized awards or decorations indicative combat or demonstrates that the Veteran actually went ashore in the Republic of Vietnam.  Therefore, the Board finds that newly received service department records do not fall under the scope of 38 C.F.R. § 3.156(c) and, as such, the Board will consider his claim of entitlement to service connection for PTSD on a de novo basis.

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection of PTSD is reopened.  38 C.F.R. § 3.156.  The Board will now consider the underlying claim on its merits. 

3.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a recognizable in-service stressor event will vary depending upon whether a veteran engaged in "combat with the enemy".  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat is determined on a case-by-case basis, and it requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Morgan v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, as long as such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, the VA law and regulation governing service connection for PTSD have been amended.  Effective July 12, 2010, VA has amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843 -133 (July 13, 2010).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for PTSD.  The Veteran asserts that he and his unit, the Company K, 3/4 Battalion, 3rd Marine Division, participated in three operations in contiguous waters of the Republic of Vietnam, and during part of those operations, he went ashore and engage in attacks with the enemy.  In particular, the Veteran reports that he went on patrol and reported seeing civilian causalities, as well as being exposed to booby traps and exposed to enemy mortar and rocket fire attacks.  He further reported that he was a grenadier, and he often was first point during patrol duties. 

The Veteran's post-service treatment records show that the Veteran has been diagnosed with PTSD.  See January 1995 VA medical statement; VA treatment records dated since 1995, and the reports of VA psychiatric examinations in February 2007 and March 2012.  The record also shows that competent medical evidence establishes a nexus between the Veteran's current symptomatology and his claimed in-service stressor event of being exposed to enemy fire while ashore in the Republic of Vietnam.  Id.   

Notably, the record does not contain a medical statement that links the Veteran's current diagnosed PTSD to a claimed stressor of being aboard a naval ship in the contiguous waters off the shore of the Republic of Vietnam.  As such, the remaining question on appeal for this claim is whether there is credible supporting evidence that the Veteran's claimed in-service stressors of being on land in the Republic of Vietnam actually occurred.  After resolving any doubt in the Veteran's favor, the Board finds that it does. 

The Veteran's personnel records confirm that the Veteran was attached to Company K, 3/4 Battalion, 3rd Marine Division from October 1972 to March 1973, which was a part of the Amphibious Ready Group Operations (ARGO) in the continuous waters of the Republic of Vietnam.  His service personnel records show that the Veteran's military occupational specialty (MOS) was infantryman and rifleman, which are combat-inclined MOS.  In addition, while serving apart of the ARGO, the Veteran's assigned primary duty was Fire team Leader, which according to U.S. Marine Corps' fire team organization guide means he also served as the grenadier, and carried a grenade launcher into combat. 

A review of the Veteran's unit history shows that his unit was stationed aboard the USS OGDEN from October 1972 to December 1972.  Notably, the USS OGDEN has been identified on the "Vietnam Era Navy Ship Agent Orange Exposure Development Site" list of naval ships that operated in the "brown waters" in coastal area of the Republic of Vietnam.  A review of the Narrative History for the USS OGDEN for the year 1972 shows that its mission was to transport and land troops and their essential equipment and supplies.  On November 20, 1972, the USS OGDEN, as part of the Amphibious Ready Group Alfa, was sent to the Gulf of Tonkin to conduct special operations, and it remained there until December 6, 1972.  

Collectively, the information contained in the Veteran's service personnel records and service department records show that the Veteran's unit trained for combat and was ordered to participate in special operations located in the brown water areas in the Republic of Vietnam.  The Board acknowledges that the available records do not reflect that the Veteran, or specifically his unit, disembarked from the USS OGDEN and participated in activities on land.  However, given the mission of the USS OGDEN was to transport and land troops on shore, and the designation of the Veteran's unit as part of ARGO to participate in combat, the Board finds that it is likely that the Veteran engaged in ashore activities as he described. 

The information derived from the Veteran's unit history and the Naval Ship Narrative, when viewed in the light most favorable to the Veteran, corroborates his statements about being stationed ashore in the Republic of Vietnam and his sustaining enemy attacks. The Veteran's in-service stressor event of experiencing enemy attacks while stationed in Republic of Vietnam is verified. 

In sum, the evidence of record, when viewed in the light most favorable to the Veteran, corroborates his statements.  The Veteran's in-service stressor event is verified.  The Veteran's PTSD has been related to verified in-service stressful event. The March 2012 VA examination report specifically notes a diagnosis of PTSD related to experiences such as the enemy attacks while the Veteran was stationed ashore in the Republic of Vietnam.  Based on the foregoing, the Board finds that the evidence supports the claim for service connection for PTSD.  Consequently, the Board concludes that service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


